Citation Nr: 0022081	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  92-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case for further development of the 
evidence in September 1992 and August 1994. The Board 
rendered a decision on it in June 1998. The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  On December 15, 1999, the Court 
vacated the Board's decision and remanded the case.


REMAND

In the December 1999 order of the Court, it was noted that 
the examinations utilized by the Board in its June 1998 
decision were not adequate.  It was, therefore, ordered that 
an additional examination should be undertaken.  Thus, in 
accordance with the order of the Court, the case is remanded 
for the following:

The RO should arrange for the veteran to 
undergo a special examination to 
ascertain the current state of his 
service-connected hemorrhoid disorder.  
All indicated studies should be 
undertaken.  The claims file should be 
made available to the examiner for review 
in connection with this examination.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




